NO. 2923l

IN THE SUPREME COURT OF THE STATE OF HAWAFI

RHONDA LEE NORWOOD-CHING,
Plaintiff-Appellant,

V`S.

STATE oF HAwAI‘I,
Defendant-Appellee.

 

1@*1=2 w w )`vmzaz

APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT COURT
(CIV. NO. 08-l-Ol37K)

ORDER DISMISSING REQUEST FOR RELIEF

(By: Moon, C.J., for the courtH

By letter to the Chief Justice receiVed April 29; 20lO,

Plaintiff~Appellant Rhonda Lee Norwood-Ching seeks some kind of

relief with regard to Third Circuit Civil No. 08-1-l37K and

Appeal No. 2923l. The record shows that Appeal No. 2923l was

24, 2923l is closed, and

dismissed on October, 2008, Appeal No.
the time for seeking relief with regard to Appeal No. 2923l has
long since passed. Therefore,

IT IS HEREBY ORDERED that the Clerk shall file
Plaintiff-Appellant Rhonda Lee Norwood-Ching’s request for relief
and this order in the record.

IT IS FURTHER ORDERED that Plaintiff¥Appellant Rhonda

Lee Norwood-Ching's request for relief is dismissed.

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,

JJ.

nm:.~.a

IT IS FURTHER ORDERED that the Clerk shall accept no
further filings in this closed case.
DATED: Honolulu, Hawai‘i, 24, 2010.

FOR THE COURT:

C}§e§ Justice